McCAY, J.,
dissenting.
I ,dissent from the judgment of the majority of the Court in this case. I think a new trial ought to have been granted. I think the verdict of the jury was strongly and decidedly against the weight of evidence. Indeed, I think there was almost no evidence to sustain it, and that the jury acted under an entire misapprehension .of the legal effect which ought to be given to the evidence that was before them. It was admitted on all hands that the note sued on was given in lieu and on the taking up of, a note made by Mr. Sanford, the husband. Prima, facie, this note, so given by the wife, in place of her husband’s note, is, under section 1773 of our Revised Code, void. It falls, therefore, upon the plaintiff in the suit, to show that the original debt was Mrs. Sanford’s, and not her husband’s, and that the note now sued on, though given apparently in lieu of her husband’s debt, was in fact given for her own debt. He proves this thus: The merchants who sold the goods, told Mr. McKinley so. McKinley went to the Sanfords, and the old gentleman said so, and so did the son, and so did Mrs. Sanford. And more, she and her son, by their solemn deed under seal, acknowledged and admitted .that the goods had been sold to Sanford for the use of her separate estate. But *what have the statements of the merchants, and of Mr. Sanford and the son, to do with it. They are no evidence at all against Mrs. S.anford. What' they said was for their own interest, not under oath, and not admissible as evidence. It was' only heard as ’ inducement, part of the res gestae, and is .entitled to no weight as evidence. So, too, of the admission of the son. They bind him, but they are not evidence at all against her. It is said, however, that her admissions are strong and decided, and weigh heavily against her. I think not. It is a settled rule, that the acts of the wife under such circumstances are to be received with suspicion. She is under legal duress, the law suspects the influences of her husband. But here she is doing what is prima facie illegal. The law pre*303sumes her under duress, and as to such contracts declares she shall not bind her separate estate. She is under a disability to assume a debt of her-husband; she can no inore do it by admitting it to be her own debt than in any other way. Her admissions stand upon the footing of the statement of a drunken man that fie is sober, of an insane man that he is sane, or of one under duress that he is free to act. They are worth but little—-to give them any weight, is to assume for true the very thing in dispute. If the admissions of the wife, are to have weight in a case like this, the statute pilohibiting her from assuming her husband’s debts is entirely worthless. Since it is very easy for those interested to so manage that the assumption shall be in the shape of such an admission. I have not the least faith in this kind of testimony. My experience is that this statute is a salutary one. And if it is to be got round by having the wife, instead of formally assuming the debt, make an admission that it is her own debt, the provision might as well have been left out of the Code. An improvident husband and a greedy creditor are not to be baffled by a few lines in the Code, when there is blazed out so plain a road around the difficulty.
. For these reasons I dissent in this. case. Sanford, Mrs. Sanford, and the merchant who sold the goods, all testify that this was Sanford’s debt, and not hers. Sanford says he *was the owner of fifty-six slaves, and of the mules and stock. Mrs. Sanford says but four of her negroes were at work on the place, though the place was hers. Nor is there any proof of what was the character of the goods. Against this array of testimony there is only Mrs. Sanford’s admissions, made, as she says, under the pressure and importunity of her husband. It was not entitled to any such weight. The jury mistook the law in such ,cases, and gave it the effect of an admission as in other cases. This was. in my judgment, wrong, and the verdict ought to be set aside.